TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00519-CV



                                  Darrell J. Harper, Appellant

                                                  v.

                  State of Texas Commission on Judicial Conduct, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
      NO. D-1-GN-14-002275, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Darrell J. Harper, proceeding pro se, filed a notice of appeal in the trial

court on August 3, 2016. Harper, however, is on the State of Texas’ list of vexatious litigants. See

Tex. Civ. Prac. & Rem. Code §§ 11.001 (generally authorizing court to enter order prohibiting

person from filing “a new litigation” pro se without permission from local administrative judge when

court, after notice and hearing, finds that person is “vexatious litigant”), .004(b) (requiring Office

of Court Administration (OCA) to “post on the agency’s Internet website a list of vexatious litigants

subject to prefiling orders”), .054 (listing criteria for finding plaintiff vexatious litigant);

OCA List of Vexatious Litigants (Oct. 10, 2016), available at http://www.txcourts.gov/

media/1436145/vexatious-litigants-10_10_16.pdf (last visited Oct. 11, 2016).

               The OCA list reflects that Harper is subject to a prefiling order that was filed in

Travis County in January 2015 specifically prohibiting him “from filing new litigation in any court
in this State without permission from a local administrative judge in each new litigation.” See

http://www.txcourts.gov/media/843678/Darrell-Harper.pdf (last visited Oct. 11, 2016); see also Tex.

Civ. Prac. & Rem. Code §§ 11.102 (generally prohibiting vexatious litigant from filing “new

litigation” without permission from local administrative judge), .103 (generally prohibiting clerk of

court from filing “litigation, original proceeding, appeal, or other claim presented, pro se, by

a vexatious litigant subject to a prefiling order under Section 11.101 unless the litigant obtains

an order from the appropriate local administrative judge described by Section 11.102(a)

permitting the filing”); Douglas v. Government Emp. Ins. Co., No. 01-12-00129-CV,

2013 Tex. App. LEXIS 4590, at *1–3 (Tex. App.—Houston [1st Dist.] Apr. 11, 2013, no pet.) (mem.

op.) (describing chapter 11 prefiling requirements for vexatious litigants); Johnson v. Hughey,

No. 06-12-00079-CV, 2012 Tex. App. LEXIS 8406, at *3–5 (Tex. App.—Texarkana Oct. 5, 2012,

no pet.) (mem. op.) (same).

               By order dated October 11, 2016, we notified Harper that he was required to obtain

the permission of the local administrative judge to file this appeal, provided him with the address

of the local administrative judge, and ordered him within thirty days of the date of the order to

demonstrate to this Court that he had obtained permission from the local administrative judge to file

this appeal. See Tex. Civ. Prac. & Rem. Code §§ 11.001–.003. We also notified him that, if he

failed to comply with the order within 30 days, we would dismiss this appeal.

               Harper has failed to demonstrate that he has obtained the local administrative

judge’s permission to file this appeal. Accordingly, we dismiss this appeal. See Douglas,

2013 Tex. App. LEXIS 4590, at *5 (dismissing appeal because vexatious litigant that was subject



                                                 2
to prefiling order failed to comply with chapter 11’s requirement of obtaining local administrative

judge’s permission to file appeal); Hughey, 2012 Tex. App. LEXIS 8406, at *5 (concluding that

prerequisite was not met and that lawsuit should not have been filed because vexatious litigant failed

to demonstrate local administrative judge’s permission to file lawsuit and dismissing appeal).



                                               __________________________________________
                                               Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Dismissed

Filed: November 15, 2016




                                                  3